Citation Nr: 0740901	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-25 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1974 
and from November 1990 to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, in pertinent 
part, the RO denied service connection for residuals of a low 
back injury, and the veteran's disagreement with that 
decision led to this appeal.  The veteran testified at a 
Board hearing at the RO in June 2005.  Because an accurate 
transcript of that hearing could not be prepared, the veteran 
was offered an additional Board hearing.  She then testified 
from the RO at a videoconference hearing before the 
undersigned in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for residuals of a 
back injury, which she reports occurred while she was on 
Active Duty for Training (ACDUTRA) in Germany in June 1978.  
She has stated that during the sexual assault that occurred 
during that time, and which is a stressor in her service-
connected post-traumatic stress disorder (PTSD), the 
assailant entered her barracks, pushed her backwards, and 
they fell against a metal-framed bed.  She states her back 
hit the bed frame and then they hit hard on the cement floor 
of the barracks with the assailant on top of her.  She states 
she sustained bruises and abrasions on her back, abdomen, 
hips, and pelvic area.  She states she has had low back pain 
ever since then and aggravated her back, with pain in the 
mid-back area, after an injury while horseback riding in 
October 1998.  

In support of her service connection claim, the veteran has 
submitted statements from family members, friends, and a co-
workers who all state that the veteran has told them about 
the assault and that in so doing she consistently mentioned 
the back injury.  

The veteran reports that after the assault she was seen at 
the base hospital, that X-rays were taken, and she was 
released.  She has stated that she was told the X-rays did 
not show broken bones, but she had bruises all over her low 
back, legs, hips, pelvic area and ribs.  She states that when 
she was examined and the doctor discussed the injuries, he 
said she was going to probably have problems with her back 
and probably ribs and pelvic area for the rest of her life 
due to the type of injury.  The veteran states that she was 
not allowed to have a copy of the report or doctor's notes 
because the base commander did not want a paper trail of this 
kind of incident on his base.  At the November 2007 hearing, 
the veteran testified that the base commander ripped up MP 
reports and said she could be checked medically but there 
were not to be any reports made and that no reservist was 
going to cause him any more problems than he was already 
having.  

Available service records show, and the National Personnel 
Records Center (NPRC) has reported, that the veteran was in 
the U.S. Army Reserves from July 1977 to August 1978.  The 
available records do not identify periods of Active Duty for 
Training (ACDUTRA).  The only available service medical 
record for June 1978 does not mention a back injury, but does 
confirm that the veteran was on duty in Germany in June 1978 
as it shows the veteran was seen in the Army Health Clinic, 
in Wildflecken, Germany, on June 19, 1978, with complaints of 
foot problems and that she reported the condition had started 
on June 14, 1998.  The assessment on June 19th was sore feet 
from combat boots not broken in and anxiety.  Aspirin and 
Antarax were prescribed.  

In June 2006, the RO requested that NPRC search for June 1978 
inpatient hospital records from the Army Health Clinic, 
Wildflecken Army Base, Germany, concerning the veteran's 
report of a back injury.  In July 2006, NPRC reported that 
searches of Wildflecken Army Health Clinic for 1978 were 
conducted, but no records were located for the veteran.  The 
Board notes, however, that the RO request identified the 
veteran using her current married surname and her social 
security number and did not provide NPRC with her married 
surname as of 1978, nor did it provide the identification 
number for the veteran shown on the June 1978 chronological 
record of medical care described above.  In order to assist 
the veteran fully in the development of her claim, an 
additional request for records from Wildflecken Army Health 
Clinic, including emergency room records and X-ray reports 
for the veteran for June 1978, should be made providing NPRC 
with name and identification number for the veteran as they 
appear on the service medical record dated June 19, 1978.  

An April 2007 VA bone scan report includes the impression of 
degenerative joint disease involving L5 of the lumbar spine, 
providing medical evidence of current low back disability.  
As outlined above, the veteran has testified that she had a 
low back injury in service and has had back pain in that area 
ever since.  Under these circumstances, it is the opinion of 
the Board that a VA medical examination and opinion would 
facilitate its decision in this case.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request that NPRC search for 
records from the U.S. Army Health 
Clinic, Wildflecken, Germany, APO 
09026, including emergency room records 
and X-ray reports, for the veteran for 
June 1978.  In this request provide 
NPRC with name and identification 
number for the veteran as they appear 
on the service medical record dated 
June 19, 1978.  All action to obtain 
the requested records should be 
documented fully in the claims file.  

2.  Thereafter, arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any current 
low back disability.  All indicated 
studies should be performed.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.

Based on the examination of the veteran 
and review of the record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or higher) that 
any current low back disability had its 
onset in service or is causally related 
to service, including whether it is 
related to a low back injury during a 
sexual assault while the veteran was on 
ACDUTR at Wildflecken, Germany, in 
June 1978.  The rationale for any 
opinion expressed should be provided in 
the examination report.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
residuals of a low back injury.  If the 
benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and her 
representative the opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



